Amendment of Regulation (EC) No 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders of Member States and those whose nationals are exempt from that requirement (debate)
The next item is the report by Agustín Díaz de Mera García Consuegra, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders of Member States and those whose nationals are exempt from that requirement - C7-0162/2010 -.
Commissioner, I would also like to send my regards to your excellent team. Ladies and gentlemen, Regulation (EC) No 539/2001 lists the third countries whose nationals must be in possession of visas when crossing the Union's external borders and those whose nationals are exempt from that requirement.
The proposal to amend Regulation (EC) No 539/2001 that we are discussing today has three objectives: transferring Taiwan to the positive list, transferring other third countries or territories - Trinidad and Tobago, Saint Lucia, Saint Vincent and the Grenadines, Belize, Dominica, Grenada, the Marshall Islands, Micronesia and Palau - to the positive list and the situation of the Northern Mariana Islands.
The situation of the Northern Mariana Islands does not pose any problems, as its inhabitants are, as you are aware, US citizens.
With regard to the requests to transfer the third countries that I listed, the Commission finds no justification for removing the visa requirement, and neither do we.
In the case of Taiwan, this Asian island has experienced commendable democratic, social and economic development. Democratic institutions have been firmly established since 1996, when the first direct presidential elections were held. The President is the Head of the Government, and is elected by the people of Taiwan via universal suffrage for a four-year term. Legislative power currently lies with the Legislative Yuan, which has 113 members.
Economically, Taiwan's income per head of population is one of the highest in the world at USD 30 100, in July 2010, unemployment stood at 5.2%, way below the European average, which was 10.1% in the same month. During the first quarter of 2010, economic growth hit 13.27%, whilst during the first half of 2010, the balance of trade surplus stood at USD 12.1 billion. Figures published by the International Monetary Fund in 2009 placed Taiwan's economy 25th in the world, with a gross national product of USD 379 billion. It should be pointed out that in 1950, Taiwan was poorer than Ghana, Uganda and the Democratic Republic of Congo. Until 1960, it was more reliant on commodities exports than countries like Kenya, South Africa and Lebanon. Today, however, products manufactured in Taiwan account for more than 97% of the country's exports.
All this has meant that Taiwan's net migration rate stands at just 0.15%. For this reason, it is very unlikely that we will have to deal with any illegal immigrants from Taiwan. According to data supplied by the Commission, in 2006-2008, only 45 illegal immigrants throughout the entire European Union were found to have come from Taiwan.
As far as the security of travel documents is concerned, I would like to point out that Taiwanese electronic passports meet all the anti-counterfeiting standards set by the International Civil Aviation Organisation.
The situation of dispersed Taiwanese should be looked at closely, as even if they have passports issued by the authorities, they need prior authorisation to enter Taiwan. For this reason, it would seem logical for the European Union to maintain a similar approach regarding those people, as my report proposes.
Currently, Taiwan does not require visas from the majority of the Member States, except for Cyprus, Romania and Bulgaria. The Taiwanese authorities have nevertheless undertaken to ensure that a visa waiver is in place for nationals of those countries by 11 November, in other words, tomorrow. This is a formal commitment of which the Presidency of the Council, the European Commission and Parliament have been notified, along with the permanent representations of the countries concerned.
For this reason, Mr President, and for other reasons which I shall mention in my second speech, it is worth us granting the visa exemption to Taiwan, as the United Kingdom and Ireland did last year.
rapporteur for the opinion of the Committee on Foreign Affairs. - Mr President, I welcome Mr Díaz de Mera's report. After decades of tension, the political climate between the present Taiwanese Government and the People's Republic of China is positive. There are direct flights between the two and an economic cooperation framework agreement is already in force.
Relations between Taiwan and the European Union are also experiencing a positive trend: trade turnover and academic and business exchanges are high. Education, democratic governance and income in Taiwan are at the level of Japan and South Korea. Based on this and other positive trends, the AFET Committee supports Mr Díaz de Mera's report in favour of lifting the visa requirement for Taiwan. As the report says, we expect that, before the measures enter into force, Taiwan will lift the visa requirement for all 27 Member States as well. It should be recalled that visa regimes - and any consular or private law regimes - do not prejudice any position on the status of territories under public international law.
Member of the Commission. - Mr President, the proposal to transfer Taiwan to the positive visa list was adopted by the Commission on 5 July this year. Taiwan is, as we all know, a well-developed and stable democracy. It meets all the necessary technical requirements.
The proposal is a result of a periodic review of the visa list and based on suggestions coming from Member States. The Commission assesses a variety of conditions: irregular migration, public policy, public security, reciprocity, regional coherence and the external relations of the European Union.
We need to reinforce regional coherence in south-eastern Asia. Other similar developed third countries, such as Hong Kong, Macao, Japan, South Korea and Singapore, are already visa-free. In addition, a process has unarguably been set in motion regarding relations between Taiwan and mainland China, which is also proven by the establishment of direct flights and the conclusion of an economic cooperation framework agreement between them.
As was said by the rapporteur and Mr Kovatchev, the United Kingdom, Ireland, New Zealand and South Korea have already granted visa-free travel to Taiwanese citizens, and Canada is currently in the process of exempting Taiwan from the visa obligation.
Any visa waiver granted to the citizens of Taiwan should, of course, be reciprocated. Taiwan has progressively eliminated visa requirements for nationals of a large majority of EU Member States, and has committed itself to granting a full visa regime for all EU citizens. Romanian, Bulgarian and Cypriot citizens will be free to travel to Taiwan without a visa as from 11 November - which is tomorrow, so you can book your tickets!
Furthermore, Taiwan will extend the allowed period for EU citizens to remain in Taiwan to 90 days on the entry into force of the EU visa waiver. The proposal also covers the deletion of the Northern Mariana Islands from the negative list, since the territory forms part of the US.
Visa freedom and visa liberalisation is a great way of bringing people together, closer to each other: students, researchers, ordinary people, the business community, researchers and others. This is a very important decision that we are about to take. Procedurally, this is codecision - as you know - but I am glad to inform you that the Council members have already expressed their very broad support for this. As I understand, and thanks to the work of the rapporteur, Mr Díaz de Mera, and the shadow rapporteurs, there is also very strong support in this Parliament so I hope there will be a good vote tomorrow.
There was only one amendment to the Commission proposal, proposed both in the Council and in the European Parliament, aiming to exclude the 60 000 so-called Overseas Taiwanese nationals. The rapporteur and Member States in the Council were of the view that these people need prior authorisation from Taiwan to enter their own country. Therefore, it would be a logical and reasonable step for the EU to exclude this category from the visa waiver. The Commission accepts this amendment.
I would like to thank the rapporteur and the shadow rapporteurs for their excellent support and cooperation on this file. I am sure that the full reciprocal visa waiver will give a boost to the very good relations between the EU and Taiwan in various sectors, such as tourism and trade, and benefit all parties.
Mr President, firstly, I, too, must take my turn in congratulating the rapporteur and all my fellow Members who worked on this report. They really did a magnificent job.
The exemption from visa requirements for Taiwan nationals is, of course, a move in the right direction. Firstly, that we have overcome the legal obstacle, in terms of the fact that not all the Member States recognise Taiwan, is a positive result. Secondly, there is the fact that, on the basis of - one aspect of - mutual recognition, citizens of the Member States of the European Union will not be subject in future to visa requirements on entering Taiwan, in other words, this is like what we do for the 27 Member States and, thirdly, any negative impact on relations between the European Union and China has been avoided.
At this point, I should like, if I may, to make a more general comment: we all recently witnessed terrorist action, with parcel bombs being sent from Greece to embassies in various cities in the European Union and from Yemen to various Member States. Of course, we all felt that our safety was being threatened everywhere in every way.
So when our fellow citizens in Europe learn that the European Union is making it easier for citizens from third countries, such as Taiwan and other countries we recently approved, to enter the European Union, they logically wonder if that is putting their safety at greater risk.
Therefore, our response to this needs to be that, whenever we take a decision like this, we have already assessed all these parameters. We know full well that we have the mechanisms to deal with any problem and to safeguard our fellow citizens. That is precisely why we have taken this decision. We have information exchange systems and the facilities to deal with any problems.
I should like to conclude, therefore, by saying that we are fortunate to have taken this decision and that, under no circumstances, have we compromised the safety of our fellow citizens throughout Europe.
I would, first of all, like to thank the rapporteur for the excellent job he has done. Taiwan can be considered a success story. I have just returned from a visit to this island which has already entered into several cooperation agreements with the European Union. The EU-27 is the largest investor in Taiwan's rapidly growing economy - this year, economic growth is projected to reach nearly nine per cent and unemployment is less than six per cent.
Waiving the visa requirement for Taiwan will strengthen economic and political relations with the Union, increase investment and allow mobility for young people and students, in particular. As we have heard, China remains the biggest threat to Taiwan, but in recent years, its relations with China have warmed, especially in the economic field. Internationally, Taiwan is not generally recognised as a country. It has not even been recognised by the EU, although citizens of 24 EU Member States are today already able to travel to this island without a visa, and in the near future, Taiwan will waive visas for Bulgaria, Romania and Cyprus, too.
The Taiwanese Government has taken a series of important passport security measures, which we were able to see for ourselves whilst visiting the office that issues documents. The authorities have no problems with illegal immigration or illegal trade in human beings or goods. There is no organised crime in the cities and people are generally happy with their lives.
During the last year, the European Union has waived visas for five countries of the Western Balkans. On Monday this week, ministers adopted an important decision for Albania and Bosnia and Herzegovina. This is a very important message, especially for the countries knocking on the EU's door, that they have a clear European future. Freedom to travel is a fundamental human right and I firmly believe that is the only right course of action, as Taiwan does not pose a threat to the EU. I therefore call on you, ladies and gentlemen, to strongly support the visa waiver tomorrow and enable the people of Taiwan to travel freely.
Mr President, today we have a list of the third countries whose nationals must be in possession of visas when crossing our external borders. There is another list containing those nationals who are exempt from that requirement. These lists must, of course, be reviewed regularly and amended depending on the situation in the respective countries. Earlier in the autumn, we abolished the visa requirement for the people of Albania and Bosnia and Herzegovina. We will soon be voting on the abolition of the visa requirement for Taiwan, too - a country that has gone through a comprehensive process of democratisation. Institutional reforms, a dynamic civil society and greater respect for civil liberties and citizens' rights have resulted in increased stability, including political stability, in Taiwan. Moreover, we do not, of course, have a visa requirement for other countries in the region, so this is also an element in the establishment of greater regional consistency. Taiwan does not pose a threat to the EU in any way and the abolition of the visa requirement will benefit trade relations with the EU and will also promote closer cooperation with regard to culture and research - important areas for all of us.
For many years, politicians from Taiwan have had problems travelling to Europe, even as private individuals, because in the countries of Europe, people were afraid to get on the wrong side of China or to end up in a political conflict. Things are different now, and I hope that the agreement we are about to conclude will facilitate and improve political relations between the politicians here in the EU and in Taiwan, and will also lead to Taiwan's deeper involvement in the international community, on various levels. However, we also stand to gain from an ideological point of view.
Europe stands for openness, a welcoming spirit and inclusivity. Mutual trust involves keeping the doors between our countries open and this will be beneficial and lead to cooperation and, above all, to more pleasant relations between our countries. This is something that I welcome with all my heart ahead of this important vote that we are to hold very soon here in the European Parliament.
on behalf of the ECR Group. - Mr President, Commissioner Malmström was, of course, herself a good friend of Taiwan in her MEP days. I am now the President of the Taiwanese Friendship Group in this Parliament. I am, of course, delighted on behalf of our group to welcome the fact that Taiwanese citizens will soon be able to enter the Schengen zone without needing a visa - also known in EU jargon terms as a visa liberalisation for Taiwan.
My country, the UK, and Ireland - both of which are of course outside Schengen - gave Taiwanese citizens visa-free privileges a year and a half ago. I can safely say that our experience in Britain, particularly in terms of boosting tourism and bone fide business travel since then, fully indicates that this decision was a good one.
Taiwan is a thriving, wealthy and modern democracy that shares our values of supporting human rights, peace, security and prosperity in the region. We can only benefit from facilitating closer business ties with Taiwan, whose economy is growing again and going from strength to strength, and is increasingly a springboard for European investments into China. Europe, of course, is also rapidly catching up with America as a destination of choice for Taiwanese university students and graduates wanting to do research. Again, the benefits of these exchanges are substantial in every possible sense. This is an important sign of our support and solidarity with Taiwan which, under President Ma's inspired leadership, has sought pragmatic solutions to the international isolation imposed on it by the People's Republic of China.
Mr President, ladies and gentlemen, firstly, I should like to express my sincere and earnest thanks to the rapporteur, whose skills and rigour have been put to good use in guaranteeing Member States that granting free passage to Taiwanese nationals and abolishing visas will not cause problems for the European Union.
I am not so convinced about the latest work regarding Bosnia and Herzegovina and Albania. Now there is even talk of abolishing visas for Turkey. In those situations, I am not convinced that the Commission and Parliament have done their job well, namely: ensuring the safety of European citizens. Therefore, I applaud the report and the vote in the European Parliament - which will surely be positive - all the more.
History is not impermanent. People of a certain age remember what it was that what was once called Nationalist China represented for decades: it was a banner of freedom. The West must not forget who defended the principles of liberty when they were under threat elsewhere. Still now, in terms of human rights, I think a basic distinction must be made.
The Chinese of Taiwan are therefore also welcome in my home region of Padania. The presence of such important and skilled individuals in the region already provides ample illustration of the ability of Taiwanese people to integrate into our society. Unlike other countries, Taiwan also has the merit of not exporting socio-political messages against the principles of liberty, the protection of human rights and respect for ethnic and religious minorities to the European Union together with its goods. The citizens of Taiwan are therefore welcome in the European Union and in Padania.
(HU) Thank you for the floor, Mr President. Ladies and gentlemen, it can be stated that the visa system is an effective means for the successful prevention of illegal entry to or illegal stay in European Union Member States. When we decide which third country's citizens should be subject to visa requirements, the situation of each country must be examined individually, taking into account illegal immigration, public order and security issues, as well as the EU's external relations, regional consistency and, naturally, the principle of reciprocity.
The assessment mechanism must work in such a way as to ensure that visa requirements are immediately reinstated for all countries which backtrack on the aforementioned criteria or which introduce visa requirements for the nationals of one or more Member States. Unfortunately, practice has shown that the consequences of the removal of visa restrictions in terms of immigration and security always have to be dealt with subsequently by the Member States themselves. In my view, this is a matter of security policy and not some kind of gift to be simply handed over to applicant countries. It is precisely for this reason that I believe that security guarantees should be requested from all countries before they are given the green light for their citizens to enter the territory of the European Union without a visa.
(HU) I, too, would like to welcome the fact that the issue of the visa waiver for Taiwan has been placed on Parliament's agenda. I believe that we are paying off our debts. Partners of the European Union of similar importance have already been granted exemption from the visa requirement and now enjoy visa-free travel. Taiwan is the European Union's fourth most important trading partner in Asia and trade in the other direction is of almost equal importance for Taiwan and the European Union. We expect that lifting visa restrictions will further strengthen these relations which are already very intense. We know that relations are close not only where the economy and trade are concerned, but also in the fields of research, technological development, education and culture, and we can expect visa freedom to strengthen these areas as well.
The condition we stated, that all 27 Member States of the European Union should enjoy visa exemption, will become a reality this year when visa requirements are lifted for Cyprus, Bulgaria and Romania, and I believe this is of great importance. I, too, should like to emphasise that the changes that have occurred in Taiwan over the last 50 to 60 years are very important. Taiwan has built a democratic institutional system and has transformed itself from a poor country into an economically strong country, so there is no need to fear, as many have mentioned, that the visa waiver would mean any kind of migratory pressure. On the contrary, we should have positive expectations in this respect.
Mr President, I fully support what has been said by our rapporteurs, Mr Díaz de Mera and Mr Kovatchev. Taiwan is a developed country with high technical and administrative standards. It certainly meets the highest standards of safety and security for control and customs procedures. I would therefore like to urge our colleagues to go ahead with the proposal to grant Taiwan its long overdue visa waiver status.
Taiwan is also a member of the World Trade Organisation as a single customs territory. We should not stop here - we should encourage Taiwan's accession to other international organisations as well, such as the International Civil Aviation Organisation or the United Nations Framework Convention on Climate Change. Taiwan is a country that deserves such recognition, as it is an important partner of the European Union in the East Asian region. Ties are set to grow, to the advantage of both parties.
We need to look forward to the intensification of ties with Taiwan in the future. One of the possible developments that we should consider is the negotiation of a more comprehensive trade regime with Taiwan, especially now that it has signed the milestone Economic Cooperation Framework Agreement. If we move in this direction, the visa-free regime is an essential element in deepening relations between the EU and Taiwan.
(RO) First of all, I want to congratulate Mr Díaz de Mera for the report he has compiled. I am sure that it will probably be voted for unanimously tomorrow.
However, I would like to talk about how the Commission understands it is going to support the principle of reciprocity in the European Union's relation with third countries. Taiwan is going to enjoy a visa waiver for the whole of the European Union and lift the visa requirement as well for Romania, Bulgaria and Cyprus. This is a positive move. On the other hand, the United States, which enjoys a complete visa waiver for the whole of the European Union, refuses to grant reciprocity for Romania, Bulgaria, Poland and Cyprus. In addition, an entrance fee has even been introduced for all EU citizens, which is actually a hidden visa.
Based on the principle of reciprocity and solidarity among Member States, the Commission must shift from a passive stance of accepting a fait accompli to adopting an active role in this process of establishing full reciprocity regarding the visa waiver for all Member States. As long as the negotiation of visa treaties comes under the exclusive remit of the European Union and not Member States, the Commission must take every measure possible to resolve these situations.
(PL) Mr President, Commissioner, it is clear that there is a consensus in the Chamber and that the report will, in fact, be adopted, probably tomorrow. The vote in favour may not be unanimous, but the report will be adopted by an overwhelming majority of votes and with the support of all the political groups. I do not want to repeat all the arguments which have been advanced by the rapporteur and the Commissioner. Taiwan does, indeed, meet all the conditions, both economic and political, for cooperation to be strengthened and for lifting of the visa requirement to be helpful in this. I think we are obliged to do this, because Taiwan has shown that a liberal democracy is possible everywhere, in every cultural setting, and that the transformation which has taken place there has been successful, and I think we should support it.
Finally, there is another reason, apart from the economic ones. There is the reason to which Mr Borghezio has referred - the political reason - which I am not, now, going to explain, but we all understand, too, that it is an important reason and that on this matter, we should support our friends from Taiwan.
(DE) Mr President, Taiwan is on the positive list. In other words, the people of Taiwan are permitted to travel to the European Union without a visa. I am pleased for these people. However, politics is a question of give and take. I would have liked Taiwan, in return, to immediately grant visa-free entry to all citizens of the European Union, too. As yet, however, that has not happened. Taiwan has merely declared its intention to implement this by the end of the year. I hope that this declaration of intent will also be followed by action. For the rest, I have confidence in our rapporteur, who has raised the prospect of this, and I will vote in favour of this motion as a whole. As I said, I hope that Taiwan will also resolve the problems and thereby also allow all EU citizens to travel to Taiwan without the need for a visa.
Member of the Commission. - Mr President, I would like to once again thank the rapporteur and the plenary for their support for putting Taiwan on the positive list. I can reassure Members who still had some questions that the Commission's methodology for examining countries - including Taiwan - is always very thorough, making sure that all the criteria are fulfilled there before we make such a proposal. As always, this has been done very thoroughly.
I would also like to confirm to the last speaker that the visa requirement will be lifted for the last, remaining countries tomorrow. From tomorrow, visa liberalisation will come into effect for the remaining countries, so that there is full reciprocity. I think that, after the vote tomorrow, we will be very strong and will also send a strong message. We can all rejoice and hope for even better relations between the people of Taiwan and the people of the European Union. Thank you very much for a very good debate.
Mr President, noblesse oblige, so I would like to start by saying that I am infinitely grateful for the support that all fellow Members representing their political groups have given to the report that I have had the honour to present to the House. I would also like to thank you for supporting my work.
It would not, however, be fair if I did not say that the person mainly responsible is Commissioner Malmström, whose support, energy and excellent team have made it possible to drive forward this action, which I would describe as an act of justice.
There is nothing more to be said, Mr President, except to add that I would also like to congratulate the people of Taiwan, the Taiwanese authorities and, of course, the excellent team of diplomats that Taiwan has in the world, particularly in Brussels.
The debate is closed.
The vote will take place tomorrow, Thursday, 11 November 2010, at 12:00.
Written statements (Rule 149)